Section 2554 of the Code of Civil Procedure authorizes the issuance of an execution to enforce the payment of moneys directed by the decree of a Surrogate's Court, whether the sum to be paid consist in costs alone, or otherwise. Matter ofHumfreville, (154 N.Y. 115), decided, under section 2555 of the Code, that a decree of that court for the payment of costs could not be enforced by imprisonment, in proceedings to punish for contempt; the ground for the decision being that section 15 of the Code forbade, generally, the enforcement of a decree for costs by imprisonment. That case, therefore, has no application to the present one.
The order should be affirmed, with costs.
CULLEN, Ch. J., GRAY, O'BRIEN, EDWARD T. BARTLETT, WERNER, HISCOCK and CHASE, JJ., concur.
Order affirmed.